16Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail action
Claims 1-19 and 21-22 are pending and being considered.
Claims 3-6, 8, 10, 13 and 14 are amended.
Claims 20 and 23-29 have been cancelled.
Specification 
The specification filed on February 14, 2020 is accepted, however the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
GENERATING TRUST FOR DEVICES BASED ON VERIFIABLE CHAIN OF TRUST TO A ROOT AUTHORITY.
METHOD AND SYSTEM FOR IMPROVING DEVICE REGISTERATION BASED ON CHAIN OF TRUST TO THE ROOT AUTHORITY.

Drawings
The drawings filed on February 14, 2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 and 01/05/2021 was filed after the mailing date of the application no. 16/791545 on 02/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim objected to because of the following informalities:  
Claim 1 line 3 recites “gateway credential data”. The examiner suggests to clarify the role of “gateway credential data” in registering the device with resource server. The dependent claims also do not clarify how gateway credential data is used in registering device with resource server.  Appropriate correction is required.
Same remarks for claims 15 and 21.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device in claim 21 

Claim limitation(s) “device” of claim 21 respectively gives their broadest reasonable interpretation of the claim elements with a limited description in the specification. The examiner notes that device comprises storage circuitry as a structure for storing credential data see spec [page 6 line 15-20]. Accordingly claim 21 invoke 35 U.S.C. 112 (f) or sixth paragraph, but the corresponding structure is described.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 1 recites a gateway apparatus comprising GW server, however, since the specification (see [page 25 line 13-15] of instant application) does not limit the server to be only hardware broadly interpreted it also encompass software. Dependent claims 2-13 are also rejected under 35 USC 101, because they do not cure the deficiencies of independent claims 1.



                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Irwan et al (hereinafter Irwan) (US 10270770) in view of Rune et al (hereinafter Rune) (US 20100185849).

Regarding claim 1 Irwan teaches A gateway (GW) apparatus for registering a device with a resource server, the GW apparatus comprising a GW server, the GW apparatus to: (Irwan Fig 5 and text on [Col 2 line 64-67] teaches a security gateway is configured to perform mutual attestation and enrollment (i.e. registration) of generic devices with certificate authority 175 (i.e. resource server interpreted in view of [page 25 line 13-15] server as software or hardware component), prior to and/or during deployment of those devices by using registration information obtained during a manufacturing, registration, and/or deployment process. See Fig 1 block 100 computer as server computer and text on [Col 4 line 35-35] teaches security gateway 170 as server computer);
receive, at the GW server, GW server credential data comprising a trust anchor to verify whether device credential data presented by the device has a chain of trust to the root authority (Irwan on [Col 10 line 31-44] teaches each security gateway 170 (i.e. gateway server) that is deployed at the customer premise may have trust anchors (i.e. GW server credential comprising trust anchor) or certificates that are signed by vendor certificate authorities (i.e. root authority) for multiple vendors. When a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor);
authenticate, at the GW server, the device using the GW server credential data (Irwan on [Col 10 line 31-44] teaches each security gateway 170 (i.e. gateway server) that is deployed at the customer premise may have trust anchors (i.e. GW server credential comprising trust anchor) or certificates that are signed by vendor certificate authorities (i.e. root authority) for multiple vendors. When a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor (i.e. authentication at the security gateway using the trust anchor equivalent to GW server credential));
and in response to successful authentication of the device, register, using the GW server, the device with the resource server (Irwan on [Col 11 line 50-55] teaches if both the device 125, 130 and the security gateway 170 are successfully authenticated, then the attestation and enrollment service instructions 510 may initiate enrollment of the device 125, 130 with a customer or owner's trusted private or public certificate authority 175 (i.e. resource server interpreted in view of [page 25 line 13-15] server as software or hardware component). See also  on [Col 14 line 20-25] teaches if both the device and the gateway are mutually authenticated, then the security gateway 170 may enroll the device 125, 130 into the customer trust where device-specific certificates are issued by a customer certificate authority 175].

Although Irwan teaches registering the device with certificate authority, but fails to explicitly teach receive gateway credential data having a verifiable chain of trust to a root authority to authenticate with the resource server and a GW server certificate comprising a verifiable chain of trust to the root authority to authenticate with the device, however Rune from analogous art teaches receive gateway credential data having a verifiable chain of trust to a root authority to authenticate with the resource server (Rune [0011-0018 and 0046-0048] teaches the user equipment provides security gateway an indication of available root certificates (i.e. gateway credential data) for performing authentication with certificate server (i.e. resource server in instant case), wherein the root certificates are issued by the certificate authority indicating top of the security chain for performing validation. See on [0073] teaches the UE 105 provides the SEGW 120/125 with an indication of its available root certificate(s). The indication is in the form of indications of CAs supported by the UE 105);
receive, at the GW server,  (Rune on [0075-0079] teaches the SEGW 120/125 (i.e. GW server) requests a matching certificate from the certificate server (i.e. resource server). The certificate server, sends the certificate and its associated key pair (i.e. the associated key pair are used for verifiable chain of trust to the root authority [0045-0048]) to the SEGW, then UE validates the certificate (i.e. authentication with device). See on [0097-0098] teaches the SEGW sends its certificate to the AAA server and request the AAA server to sign the certificate. The AAA server returns the signed certificated to the SEGW (i.e. GW server)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rune into the teaching of Irwan by receiving gateway credential and server gateway certificate containing a chain of trust to the root authority. One would be motivated to do so in order to perform validation of device during registration with resource server based on the chain of trust to the root authority and establish trust between devices by mutually authenticating each other based on the received certificate containing chain of trust to establish secure communication (Rune on [0002-0003]).

Regarding claim 2 the combination of Irwan and Rune teaches all the limitations of claim 1 above, the combination of Irwan and the cited portion of Rune fails to explicitly teach wherein the GW server is to relay messages between the device and the resource server, however Rune on different portion teaches wherein the GW server is to relay messages between the device and the resource server (Rune on [0073-0079] teaches UE sends root certificate to the SEGW, the SEGW requests matching certificate from AAA server or certificate server by sending the message, the AAA server responds back with matching server, the SEGW sends back the matched signed certificate to the UE (i.e. SEGW for relying messages between UE and AAA server)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rune into the teaching of Irwan by having a gateway for relaying messages between device and the resource server. One would be motivated to do so in order to perform validation of device during registration with resource server based on the chain of trust to the root authority and establish trust between devices by mutually authenticating each other based on the received certificate containing chain of trust to establish secure communication (Rune on [0002-0003]).
Regarding claim 3 the combination of Irwan and Rune teaches all the limitations of claim 1 above, the combination of Irwan and the cited portion of Rune fails to explicitly teach however Rune on different portion teaches an intermediate certificate authority, the intermediate certificate authority to generate the device credential data (Rune on [0048] teaches a trusted third party that issues certificates (i.e. device credential data ) is called Certificate Authority (CA) (i.e. issues device and server certificate for validation)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rune into the teaching of Irwan by having certificate authority for issuing certificate for server and device. One would be motivated to do so in order to perform validation of device during registration with resource server based on the chain of trust to the root authority and establish trust between devices by mutually authenticating each other based on the received certificate containing chain of trust to establish secure communication (Rune on [0002-0003]).
Regarding claim 4 the combination of Irwan and Rune teaches all the limitations of claim 1 above, Irwan further teaches wherein the device credential data comprises a client certificate with which the device can authenticate with the GW server, wherein the client certificate comprises a chain of trust to the root authority (Irwan on [Col 10 line 31-44] teaches when a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data having chain of trust based on which the security gateway can validate) which the security gateway 170 validates using the vendor trust anchor).
Regarding claim 5 the combination of Irwan and Rune teaches all the limitations of claim 3 above, Irwan further teaches wherein the device credential data comprises a trust anchor with which the device can verify the credential data presented thereto from the GW server has a chain of trust to the root authority (Irwan on [Col 10 line 31-44] teaches when a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data having chain of trust based on which the security gateway can validate) which the security gateway 170 validates using the vendor trust anchor. See also on [Col 13 line 45-50] teaches the security gateway 170 may check the received data against the security service data stored in the blockchain 190 and validate device authenticity using a vendor trust anchor).
Regarding claim 8 the combination of Irwan and Rune teaches all the limitations of claim 1 above, Irwan further teaches further comprising a protocol translator to translate messages from a first protocol to a second protocol (Irwan on [Col 12 line 15-20] teaches enrollment may be conducted using the Enrollment over Secure Transport (EST) 615 protocol, although any protocol may be used. For example, in another embodiment, Simple Certificate Enrollment Protocol (SCEP) or any other protocol may be used. See also on [Col 9 line60-67] teaches he security gateway 170 may comprise programmed instructions that implement an Application Program Interface (API) that defines program functions that a device 125, 130 or application 225, 230 may call to connect to the security gateway 170. The API may be, for example, a representational state transfer (REST) API integrated with an HTTP server so that RESTful API calls can be issued in parameterized URLs over HTTP, Constrained Application Protocol (CoAP), or any other protocol from the device 125, 130 to the API).
Regarding claim 9 the combination of Irwan and Rune teaches all the limitations of claim 8 above, Irwan further teaches wherein the protocol translator comprises a service at the GW server (Irwan on [Col 12 line 15-20] teaches enrollment (i.e. service) may be conducted using the Enrollment over Secure Transport (EST) 615 protocol, although any protocol may be used. For example, in another embodiment, Simple Certificate Enrollment Protocol (SCEP) or any other protocol may be used. See also on [Col 9 line60-67] teaches he security gateway 170 may comprise programmed instructions that implement an Application Program Interface (API) that defines program functions that a device 125, 130 or application 225, 230 may call to connect to the security gateway 170. The API may be, for example, a representational state transfer (REST) API integrated with an HTTP server so that RESTful API calls can be issued in parameterized URLs over HTTP, Constrained Application Protocol (CoAP), or any other protocol from the device 125, 130 to the API).
Regarding claim 10 the combination of Irwan and Rune teaches all the limitations of claim 1 above, Irwan further teaches wherein the trust anchor is to verify that device credential data presented by a further device has a chain of trust to the root authority (Irwan on [Col 10 line 31-44] teaches when a generic device 125, 130 is ready for attestation and enrollment (i.e. device 125 and 130 requesting registration also indicating further device because two device are requesting registration and the process for registration for the second device or further device is the same as explained), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 (i.e. more than one device indicating further devices going through trust anchor for validation) may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor).
Regarding claim 11 the combination of Irwan and Rune teaches all the limitations of claim 10 above, Irwan further teaches wherein the GW server is to authenticate with the further device using the GW server credential data  (Irwan on [Col 10 line 31-44] teaches each security gateway 170 (i.e. gateway server) that is deployed at the customer premise may have trust anchors (i.e. GW server credential comprising trust anchor) or certificates that are signed by vendor certificate authorities (i.e. root authority) for multiple vendors. When a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor (i.e. authentication at the security gateway using the trust anchor equivalent to GW server credential)).
Regarding claim 12 the combination of Irwan and Rune teaches all the limitations of claim 11 above, Irwan further teaches wherein the GW server is to register the further device with the resource server when the further device is authenticated (Irwan on [Col 10 line 31-44] teaches when a generic device 125, 130 is ready for attestation and enrollment (i.e. device 125 and 130 requesting registration also indicating further device because two device are requesting registration and the process for registration for the second device or further device is the same as explained), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 (i.e. more than one device indicating further devices going through trust anchor for validation) may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor).

Regarding claim 15 Irwan teaches a method of registering a device at a resource server, the method comprising (Irwan Fig 5 and text on [Col 2 line 64-67] teaches a method of a security gateway to perform mutual attestation and enrollment (i.e. registration) of generic devices prior to and/or during deployment of those devices by using registration information obtained during a manufacturing, registration, and/or deployment process);
receiving, at the GW apparatus, GW server credential data comprising a trust anchor to verify whether device credential data presented by the device has a chain of trust to the root authority (Irwan on [Col 10 line 31-44] teaches each security gateway 170 (i.e. gateway server) that is deployed at the customer premise may have trust anchors (i.e. GW server credential comprising trust anchor) or certificates that are signed by vendor certificate authorities (i.e. root authority) for multiple vendors. When a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor);
authenticating, at the GW apparatus, the device using the GW server credential data (Irwan on [Col 10 line 31-44] teaches each security gateway 170 (i.e. gateway server) that is deployed at the customer premise may have trust anchors (i.e. GW server credential comprising trust anchor) or certificates that are signed by vendor certificate authorities (i.e. root authority) for multiple vendors. When a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor (i.e. authentication at the security gateway using the trust anchor equivalent to GW server credential));
registering, using the GW apparatus, the device with the resource server in response to successful authentication of the device (Irwan on [Col 11 line 50-55] teaches if both the device 125, 130 and the security gateway 170 are successfully authenticated, then the attestation and enrollment service instructions 510 may initiate enrollment of the device 125, 130 with a customer or owner's trusted private or public certificate authority 175 (i.e. resource server interpreted in view of [page 25 line 13-15] server as software or hardware component). See also  on [Col 14 line 20-25] teaches if both the device and the gateway are mutually authenticated, then the security gateway 170 may enroll the device 125, 130 into the customer trust where device-specific certificates are issued by a customer certificate authority 175].
Irwan fails to explicitly teach receive gateway credential data having a verifiable chain of trust to a root authority to authenticate with the resource server and a GW server certificate comprising a verifiable chain of trust to the root authority to authenticate with the device, however Rune from analogous art teaches receiving, at a gateway (GW) apparatus, GW credential data having a verifiable chain of trust to a root authority to authenticate with the resource server (Rune [0011-0018 and 0046-0048] teaches the user equipment provides security gateway an indication of available root certificates (i.e. gateway credential data) for performing authentication with certificate server (i.e. resource server), wherein the root certificates are issued by the certificate authority indicating top of the security chain for performing validation. See on [0073] teaches the UE 105 provides the SEGW 120/125 with an indication of its available root certificate(s). The indication is in the form of indications of CAs supported by the UE 105);
receiving, at the GW apparatus,  (Rune on [0075-0079] teaches the SEGW 120/125 (i.e. GW server) requests a matching certificate from the certificate server (i.e. resource server). The certificate server, sends the certificate and its associated key pair (i.e. the associated key pair are used for verifiable chain of trust to the root authority [0045-0048]) to the SEGW, then UE validates the certificate (i.e. authentication with device). See on [0097-0098] teaches the SEGW sends its certificate to the AAA server and request the AAA server to sign the certificate. The AAA server returns the signed certificated to the SEGW (i.e. GW server)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rune into the teaching of Irwan by receiving gateway credential and server gateway certificate containing a chain of trust to the root authority. One would be motivated to do so in order to establish trust between devices by mutually authenticating each other based on the received certificate containing chain of trust in order to establish secure communication (Rune on [0002-0003]).
Regarding claim 21 Irwan teaches A system comprising (Irwan Fig 1 block 00 and text on [Col 4 line 30-35] teaches a computer system 100);
a device to store device credential data (Irwan Fig 1 block 180 and text on [Col 7 line 5-10] teaches system comprises Data repository 180 for storing data);
resource server (Irwan on [Col 6 line 65-67] teaches certificate authority 175 (i.e. resource server interpreted in view of [page 25 line 13-15] server as software or hardware component) for which device is requesting registration);
the gateway apparatus having a GW server to store: GW server credential data comprising a trust anchor to verify that device credential data presented by the device has a chain of trust to the root authority (Irwan on [Col 10 line 31-44] teaches each security gateway 170 (i.e. gateway server) that is deployed at the customer premise may have (i.e. storing in the device itself or on a blockchain [col 13 line 45-50]) trust anchors (i.e. GW server credential comprising trust anchor) or certificates that are signed by vendor certificate authorities (i.e. root authority) for multiple vendors. When a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor);
 wherein the GW server is to authenticate the device using the GW server credential data (Irwan on [Col 10 line 31-44] teaches each security gateway 170 (i.e. gateway server) that is deployed at the customer premise may have trust anchors (i.e. GW server credential comprising trust anchor) or certificates that are signed by vendor certificate authorities (i.e. root authority) for multiple vendors. When a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. device credential data) which the security gateway 170 validates using the vendor trust anchor (i.e. authentication at the security gateway using the trust anchor equivalent to GW server credential));
and wherein the GW server is to register the device with the resource server when the device is authenticated (Irwan on [Col 11 line 50-55] teaches if both the device 125, 130 and the security gateway 170 are successfully authenticated, then the attestation and enrollment service instructions 510 may initiate enrollment of the device 125, 130 with a customer or owner's trusted private or public certificate authority 175 (i.e. resource server interpreted in view of [page 25 line 13-15] server as software or hardware component). See also  on [Col 14 line 20-25] teaches if both the device and the gateway are mutually authenticated, then the security gateway 170 may enroll the device 125, 130 into the customer trust where device-specific certificates are issued by a customer certificate authority 175).
Irwan fails to explicitly teach receive gateway credential data having a verifiable chain of trust to a root authority to authenticate with the resource server and a GW server certificate comprising a verifiable chain of trust to the root authority to authenticate with the device, a gateway (GW) apparatus to store: gateway credential data comprising a verifiable chain of trust to a root authority to authenticate with the resource server (Rune [0011-0018 and 0046-0048] teaches the user equipment provides security gateway an indication of available root certificates (i.e. gateway credential data) for performing authentication with certificate server (i.e. resource server), wherein the root certificates are issued by the certificate authority indicating top of the security chain for performing validation. See on [0073-0074] teaches the UE 105 provides the SEGW 120/125 with an indication of its available root certificate(s). The indication is in the form of indications of CAs supported by the UE 105. The SEGW 120/125 compares the CAs from the UE 105 with stored certificates);
the gateway apparatus having a GW server to store: 
(Rune on [0074-0079] teaches the SEGW 120/125 (i.e. GW server) requests a matching certificate from the certificate server (i.e. resource server). The certificate server, sends the certificate and its associated key pair (i.e. the associated key pair are used for verifiable chain of trust to the root authority [0045-0048]) to the SEGW, then UE validates the stored certificate (i.e. authentication with device). See on [0097-0098] teaches the SEGW sends its certificate to the AAA server and request the AAA server to sign the certificate. The AAA server returns the signed certificated to the SEGW (i.e. GW server)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rune into the teaching of Irwan by receiving gateway credential and server gateway certificate containing a chain of trust to the root authority. One would be motivated to do so in order to establish trust between devices by mutually authenticating each other based on the received certificate containing chain of trust in order to establish secure communication (Rune on [0002-0003]).
Regarding claim 22 the combination of Irwan and Rune teaches all the limitations of claim 21 above, Irwan further teaches wherein the resource server is part of a device management platform (Irwan on [Col 4 line 40-45] teaches A “computer” may be one or more physical computers, virtual computers, and/or computing devices. As an example, a computer may be one or more server computers, cloud-based computers, cloud-based cluster of computers (i.e. device management platform interpreted in view of [page 10 line 4-6] device management platform as a cloud platform)).


Claims 6-7, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Irwan et al (hereinafter Irwan) (US 10270770) in view of Rune et al (hereinafter Rune) (US 20100185849) and further in view of Pala et al (hereinafter Pala) (US 20190149316).

Regarding claim 6 the combination of Irwan and Rune teaches all the limitations of claim 1 above, the combination fails to explicitly teach a bootstrap (BS) server to provision the device credential data on the device, however Pala from analogous art teaches store a bootstrap (BS) server to provision the device credential data on the device (Pala on [0085-0086] teaches device 1502 sends to portal 106 only public keys 1510 (i.e. device credential) that have been pre-generated and signed. In a fourth subprocess 1512, the bootstrap server of portal 106 uses the received public keys to generate JIT-generated AWS (or OpenADR, etc.) account certificates 1514 and JIT-generated ecosystem certificates 1516. (i.e. BS certificate generated at bootstrap server for validation purpose) The bootstrap server then pushes the new JIT certificates to device 1502 to complete provisioning process 1500 and ecosystem certificate 1604 enables the device to authenticate (i.e. validating based on BS credential)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pala into the combined teaching of Irwan and Rune by bootstrap server for provisioning device and validating based bootstrap credential during bootstrap/provisioning process. One would be motivated to do so in order to securely provision and register device based on validating bootstrap certificate (Pala on [0002]).  

Regarding claim 7 the combination of Irwan, Rune and Pala teaches all the limitations of claim 6 above, Pala further teaches wherein the BS server is to authenticate with the device using BS credential data, and wherein the BS credential data comprises a verifiable chain of trust to the root authority (Pala on [0085-0086] teaches device 1502 sends to portal 106 only public keys 1510 (i.e. device credential) that have been pre-generated and signed. In a fourth subprocess 1512, the bootstrap server of portal 106 uses the received public keys to generate JIT-generated AWS account certificates 1514 and JIT-generated ecosystem certificates 1516. (i.e. BS certificate) The bootstrap server then pushes the new JIT certificates to device 1502 to complete provisioning process 1500 and ecosystem certificate 1604 enables the device to authenticate (i.e. validating based on BS credential). See on [0005 and 0129] teaches certificate having trust root).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pala into the combined teaching of Irwan and Rune by having bootstrap server for provisioning device and validating based bootstrap credential during bootstrap/provisioning process. One would be motivated to do so in order to securely provision and register device based on validating bootstrap certificate (Pala on [0002]).  
Regarding claim 14 the combination of Irwan and Rune teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the root authority comprises a root authority certificate, however Pala from analogous art teaches wherein the root authority comprises a root authority certificate (Pala on [0033] teaches “CA” may refer to a certificate authority hosting a root certificate).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pala into the combined teaching of Irwan and Rune by having certificate authority comprising root certificate. One would be motivated to do so in order to securely provision and register device based verifying the certificate provided by the device chains back to the rot authority (Pala on [0002]).  
Regarding claim 16 the combination of Irwan and Rune teaches all the limitations of claim 15 above, Irwan further teaches wherein authenticating the device comprises: receiving, at the GW apparatus from the device, first device credential data; verifying, using a first trust anchor at the GW apparatus, that the first device credential data has a chain of trust to the root authority (Irwan on [Col 10 line 31-44] teaches each security gateway 170 (i.e. gateway server) that is deployed at the customer premise may have trust anchors (i.e. GW server credential comprising trust anchor) or certificates that are signed by vendor certificate authorities (i.e. root authority) for multiple vendors. When a generic device 125, 130 is ready for attestation and enrollment (i.e. device requesting registration), the security gateway 170 may use attestation and enrollment service instructions 510 to issue an authentication challenge that requests that the device 125, 130 provide a vendor certificate. In response, the device 125, 130 may provide a vendor certificate (i.e. first device credential data) which the security gateway 170 validates using the vendor trust anchor).
The combination of Irwan and Rune fails to explicitly teach generating, at the GW apparatus, second device credential data having a verifiable chain of trust to the root authority when the first device credential data is verified, provisioning, on the device, the second device credential data, however Pala from analogous art teaches generating, at the GW apparatus, second device credential data having a verifiable chain of trust to the root authority when the first device credential data is verified, provisioning, on the device, the second device credential data (Pala on [0085-0086] teaches device 1502 sends to portal 106 only public keys 1510 (i.e. device credential) that have been pre-generated and signed (i.e. verified), the bootstrap server of portal 106 uses the received public keys to generate JIT-generated AWS account certificate and JIT-generated ecosystem certificates 1516. (i.e. generating second certificate based on received signed public key). The bootstrap server then pushes the new JIT certificates to device 1502 to complete provisioning process 1500 and ecosystem certificate 1604 enables the device to authenticate (i.e. validating based on the second credentials). See on [0005 and 0129] teaches certificate having trust root).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pala into the combined teaching of Irwan and Rune by validating the device based on second credential generated after validating the first credential. One would be motivated to do so in order to securely provision device based on verifying that the device is register with authority server before provisioning the device using second credential (Pala on [0002]).  

Regarding claim 17 the combination of Irwan, Rune and Pala teaches all the limitations of claim 16 above, Pala further teaches verifying, using a second trust anchor at the GW apparatus, that the second device credential data has a chain of trust to the root authority; registering the device with the resource server when the second device credential data is verified (Pala on [0085-0086] teaches device 1502 sends to portal 106 only public keys 1510 (i.e. device credential) that have been pre-generated and signed (i.e. verified), the bootstrap server of portal 106 uses the received public keys to generate JIT-generated AWS account certificate and JIT-generated ecosystem certificates 1516. (i.e. generating second certificate based on received signed public key). The bootstrap server then pushes the new JIT certificates to device 1502 to complete provisioning process 1500 and ecosystem certificate 1604 enables the device to authenticate (i.e. validating based on the second credentials). See on [0005 and 0129] teaches certificate having trust root).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pala into the combined teaching of Irwan and Rune by validating the device based on second credential generated after validating the first credential. One would be motivated to do so in order to securely provision device based on verifying that the device is register with authority server before provisioning the device using second credential (Pala on [0002]).  
Regarding claim 18 the combination of Irwan, Rune and Pala teaches all the limitations of claim 17 above, the combination of Irwan and the cited portion of Rune fails to explicitly teach relaying, using the GW apparatus, messages between the device and the resource server, however Rune on different section teaches relaying, using the GW apparatus, messages between the device and the resource server (Rune on [0073-0079] teaches UE sends root certificate to the SEGW, the SEGW requests matching certificate from AAA server or certificate server by sending the message, the AAA server responds back with matching server, the SEGW sends back the matched signed certificate to the UE (i.e. SEGW for relying messages between UE and AAA server)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rune into the teaching of Irwan by having a gateway for relaying messages between device and the resource server. One would be motivated to do so in order to perform validation of device during registration with resource server based on the chain of trust to the root authority and establish trust between devices by mutually authenticating each other based on the received certificate containing chain of trust to establish secure communication (Rune on [0002-0003]).

Regarding claim 19 the combination of Irwan, Rune and Pala teaches all the limitations of claim 18 above, Irwan further teaches translating, using the GW apparatus, the messages from a first protocol to a second protocol (Irwan on [Col 12 line 15-20] teaches enrollment may be conducted using the Enrollment over Secure Transport (EST) 615 protocol, although any protocol may be used. For example, in another embodiment, Simple Certificate Enrollment Protocol (SCEP) or any other protocol may be used. See also on [Col 9 line60-67] teaches he security gateway 170 may comprise programmed instructions that implement an Application Program Interface (API) that defines program functions that a device 125, 130 or application 225, 230 may call to connect to the security gateway 170. The API may be, for example, a representational state transfer (REST) API integrated with an HTTP server so that RESTful API calls can be issued in parameterized URLs over HTTP, Constrained Application Protocol (CoAP), or any other protocol from the device 125, 130 to the API).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwan et al (hereinafter Irwan) (US 10270770) in view of Rune et al (hereinafter Rune) (US 20100185849) and further in view of HIMAWAN et al (hereinafter HIMAWAN) (US 20110161659).

Regarding claim 13 the combination of Irwan and Rune teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the trust anchor comprises a trust anchor certificate, however HIMAWAN from analogous art teaches wherein the trust anchor comprises a trust anchor certificate (HIMAWAN on [0017, 0027, 0053 and 0055] teaches trust anchor comprising trust certificate)
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of HIMAWAN into the combined teaching of Irwan and Rune by having trust anchor certificate to validate the credential provided by the device. One would be motivated to do so in order to securely provision device by validating the device credential with trust anchor certificate when provisioning the device with server (HIMAWAN on [0001-0004]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hawkes et al (US 20170289799) is directed towards a method operational in a service provider (SP) network connected to a wireless communication network includes: authenticating a user equipment (UE) to an online sign up (OSU) component of the SP network using a preconfigured UE certificate, wherein a private key corresponding to the UE certificate is available only in secure processing during authentication; and forwarding the UE certificate from the OSU component to an authentication component of the SP network for subsequent authentication of the UE based on the UE certificate.
Kumar et al (US 20190363894) is directed towards a method for protecting a computing device from a malware is disclosed. In one example the method may include determining a digital trust certificate of a set of computing instructions to be executed by the computing device. The set of computing instructions may form a part of a boot process of the computing device, and may form a firmware and at least one of a boot loader, a kernel, a system driver, a start-up file, or an antimalware. The method may further include establishing a chain of trust by validating the digital trust certificate with the computing device. The digital trust certificate may be pre-registered with a local database accessible by the computing device, and the pre-registration may be performed by a centralized certificate authority and policy server in a past instance of a successful boot. Upon a positive establishment of the chain of trust, the method may further include allowing an execution of the set of computing instructions by the computing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/Examiner, Art Unit 2436